DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 – 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Magyari (WO 2011/062591).

Regarding Claim 1, Magyari teaches a hybrid reflective/refractive head mounted display, comprising: 
a structural frame (Figure 1 - 6, Element 10.  Paragraph 27); 
a plurality of refractive optical lens elements (Figure 1 - 9C, Element 47.  Paragraph 44); 
first and second optics housings (Figures 1 - 6, Element 15.  Paragraph 27) coupled to the structural frame (Figure 1 - 6, Element 10.  Paragraph 27) and respectively positioned at least partially in front of a user’s first eye (Element first eye.  Paragraph 27) and a user’s second eye (Element second eye.  Paragraph 27); 
first and second light-emitting visual sources (Figures 1 - 6, Element 20.  Paragraph 32) respectively contained in the first and second optics housings (Figures 1 - 6, Element 15.  Paragraph 27); 
first and second plurality of reflective optical surfaces (Figure 3, Element 30.  Paragraph 34) respectively contained in the first and second optics housings (Figures 1 - 6, Element 15.  Paragraph 27), at least one of each of the first and second plurality of reflective optical surfaces (Figure 3, Element 30.  Paragraph 34) is a concave or convex (Paragraph 35) reflective optical surface (Figure 3, Element 30.  Paragraph 34); 
wherein visual content (Element Visual Content.  Paragraphs 32 - 33) is transmitted from the first and second light-emitting visual sources (Figures 1 - 6, Element 20.  Paragraph 32) to the first and second plurality of reflective optical surfaces (Figure 3, Element 30.  Paragraph 34), the visual content (Element Visual Content.  Paragraphs 32 - 33) is reflected within the plurality of first and second reflective optical surfaces (Figure 3, Element 30.  Paragraph 34) at least four times (Seen in Figure 3A) without passing through a refractive optical lens element (Figure 1 - 9C, Element 47.  Paragraph 44), and the visual content (Element Visual Content.  Paragraphs 32 - 33) is transmitted to the user’s first eye (Element first eye.  Paragraph 27) or the user’s second eye (Element second eye.  Paragraph 27); 
wherein, simultaneous with the transmission of the visual content (Element Visual Content.  Paragraphs 32 - 33) to the user’s first eye (Element first eye.  Paragraph 27) or the user’s second eye (Element second eye.  Paragraph 27), a real-world view of the outside surrounding environment (Paragraph 47) is transmitted to the user’s first eye (Element first eye.  Paragraph 27) or the user’s second eye (Element second eye.  Paragraph 27); 
wherein the visual content (Element Visual Content.  Paragraphs 32 - 33) is overlaid (Paragraph 47) onto the real-world view of the outside surrounding environment (Paragraph 47).

Regarding Claim 2, Magyari teaches the hybrid reflective/refractive head mounted display of claim 1 (See Above), wherein each of the first and second light-emitting visual sources (Figures 1 - 6, Element 20.  Paragraph 32) comprises a laser writer (Paragraph 32).

Regarding Claim 3, Magyari teaches the hybrid reflective/refractive head mounted display of claim 1 (See Above), wherein each of the first and second light-emitting visual sources (Figures 1 - 6, Element 20.  Paragraph 32) comprises a micro projector (Paragraph 32).

Regarding Claim 4, Magyari teaches the hybrid reflective/refractive head mounted display of claim 1 (See Above), wherein at least one of the plurality of refractive lens elements (Figure 1 - 9C, Element 47.  Paragraph 44) is positioned between (Seen in Figure 3A) the first plurality of reflective optical surfaces (Figure 3, Element 30.  Paragraph 34) and the user’s first eye (Element first eye.  Paragraph 27).

Regarding Claim 5, Magyari teaches the hybrid reflective/refractive head mounted display of claim 1 (See Above), wherein at least one of the plurality of refractive lens elements (Figure 1 - 9C, Element 47.  Paragraph 44) is positioned in front of (Seen in Figure 3A) the user’s first eye (Element first eye.  Paragraph 27).

Regarding Claim 6, Magyari teaches the hybrid reflective/refractive head mounted display of claim 1 (See Above), wherein the visual content (Element Visual Content.  Paragraphs 32 - 33) is transmitted from the first and second light-emitting visual sources (Figures 1 - 6, Element 20.  Paragraph 32) to the first and second plurality of reflective optical surfaces (Figure 3, Element 30.  Paragraph 34) without passing through (Seen in Figure 3A) a refractive optical lens element (Figure 1 - 9C, Element 47.  Paragraph 44).

Regarding Claim 7, Magyari teaches the hybrid reflective/refractive head mounted display of claim 6 (See Above), wherein each of the first and second light-emitting visual sources (Figures 1 - 6, Element 20.  Paragraph 32) comprises a laser writer (Paragraph 32).

Regarding Claim 8, Magyari teaches the hybrid reflective/refractive head mounted display of claim 6 (See Above), wherein each of the first and second light-emitting visual sources (Figures 1 - 6, Element 20.  Paragraph 32) comprises a micro projector (Paragraph 32).

Regarding Claim 9, Magyari teaches the hybrid reflective/refractive head mounted display of claim 6 (See Above), wherein at least one of the plurality of refractive lens elements (Figure 1 - 9C, Element 47.  Paragraph 44) is positioned between (Seen in Figure 3A) the first plurality of reflective optical surfaces (Figure 3, Element 30.  Paragraph 34) and the user’s first eye (Element first eye.  Paragraph 27).

Regarding Claim 10, Magyari teaches the hybrid reflective/refractive head mounted display of claim 6 (See Above), wherein at least one of the plurality of refractive lens elements (Figure 1 - 9C, Element 47.  Paragraph 44) is positioned in front of (Seen in Figure 3A) the user’s first eye (Element first eye.  Paragraph 27).

Regarding Claim 11, Magyari teaches the hybrid reflective/refractive head mounted display of claim 1 (See Above), comprising: a substantially transparent dust cover (Figure 1 - 9C, Element 47.  Paragraph 44), wherein the real-world view of the outside surrounding environment (Paragraph 47) is transmitted through the substantially transparent dust cover to the user’s first eye (Element first eye.  Paragraph 27) or the user’s second eye (Element second eye.  Paragraph 27).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (U.S. PG Pub 2002/0085282) and Shekel et al. (U.S. Patent No. 6,487,325) disclose a device that has a laser writer similar to the instant invention.
Wang et al. (U.S. PG Pub 2006/0114674) discloses a device with a micro-projector similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625